Exhibit 10.6

CHARTER COMMUNICATIONS, INC

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

AS AMENDED THROUGH MAY 18, 2016



--------------------------------------------------------------------------------

CHARTER COMMUNICATIONS, INC.

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

AS AMENDED THROUGH MAY 18, 2016

 

1. Purpose.

The purpose of this Plan is to strengthen Charter Communications, Inc., a
Delaware corporation (the “Company”), by providing an incentive to the
employees, officers, consultants and directors of the Company, its Subsidiaries
and Affiliates and thereby encouraging them to devote their abilities and
industry to the success of the Company’s business enterprise. It is intended
that this purpose be achieved by extending to employees (including future
employees who have received a written offer of employment), officers,
consultants and directors of the Company, its Subsidiaries and Affiliates an
added long-term incentive for high levels of performance and unusual efforts
through the grant of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Dividend Equivalent Rights, Performance Units and
Performance Shares, Share Awards, Phantom Stock, Restricted Stock Units and
Restricted Stock (as each term is herein defined).

 

2. Definitions.

For purposes of the Plan:

“Affiliate” means, with respect to any person or entity, any entity, directly or
indirectly, controlled by, controlling or under common control with such person
or entity.

“Agreement” means the written agreement or other instrument evidencing the grant
of an Option or Award and setting forth the terms and conditions thereof. An
Agreement may be in the form of an agreement to be agreed to by both the
Optionee or Grantee and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments as approved by the
Committee.

“Award” means a grant of Restricted Stock, a Restricted Stock Unit, Phantom
Stock, a Stock Appreciation Right, a Performance Award, a Dividend Equivalent
Right, a Share Award or any or all of them.

“Board” means the Board of Directors of the Company.

“Cause” means:

(a) in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or Subsidiary, which employment agreement includes a
definition of “Cause” (or similar term), the term “Cause” as used in this Plan
or any Agreement shall have the meaning set forth in such employment agreement
during the period that such employment agreement remains in effect; and

(b) in all other cases, the Participant (i) has committed any crime; (ii) has
committed any act of fraud knowing material misrepresentation or concealment,
embezzlement or gross dishonesty; (iii) has committed any act of sex
discrimination or sexual harassment under the



--------------------------------------------------------------------------------

provisions of any Federal, state or local law, resulting in any of the above
cases in a material financial loss to the Company or damage to the reputation of
the Company; (iv) has refused to comply with the lawful directives of the Board
or of the Participant’s supervisors; (v) has breached any fiduciary duty to the
Company or has engaged in conduct which constitutes gross negligence or willful
misconduct; (vi) fails to adhere in any material respect to (x) the Company’s
Code of Conduct in effect from time to time or (y) any written Company policy,
if such policy is material to the effective performance by Participant of
Participant’s duties; (vii) Participant’s conviction of, the entering of a
guilty plea or plea or nolo contendere or no contest (or the equivalent), or
entering into any pretrial diversion program or agreement or suspended
imposition of sentence, with respect to either a felony or a crime that
adversely affects or could reasonably be expected to adversely affect the
Company or its business reputation; or the institution of criminal charges
against Participant which are not dismissed within sixty (60) days after
institution, for fraud, embezzlement, any felony offense involving dishonesty or
constituting a breach of trust, or any felony (including without limitation a
crime in any jurisdiction other than the United States or any state thereof in
which Company does business which would constitute such a felony under the laws
of the United States or any state thereof); (viii) Participant’s admission of
liability of, or finding of liability, for a knowing and deliberate violation of
any “Securities Laws” (as used herein, the term “Securities Laws” means any
federal or state law, rule or regulation governing generally the issuance or
exchange of securities, including without limitation the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder); or (ix) Participant’s illegal possession or use of any controlled
substance, or excessive use of alcohol at a work function, in connection with
Participant’s duties, or on Company premises; “excessive” meaning either
repeated unprofessional use or any single event of consumption giving rise to
significant intoxication or unprofessional behavior.

“Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, property dividend, cash dividend
(other than regular, quarterly dividends), combination or exchange of Shares,
repurchase of Shares, change in corporate structure or otherwise.

A “Change in Control” means:

(a) in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or a Subsidiary, which employment agreement includes
a definition of “Change in Control” (or similar term), the term “Change in
Control” as used in this Plan or any Agreement shall have the meaning set forth
in such employment agreement during the period that such employment agreement
remains in effect; and

 

-2-



--------------------------------------------------------------------------------

(b) in all other cases, the occurrence of any of the following:

(i) an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act), immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, in determining whether a
Change in Control has occurred pursuant to this definition, Shares or voting
securities which are acquired in a “Non-Control Acquisition” (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any Subsidiary or Affiliate of the Company, (ii) the Company or
any Subsidiary of the Company, (iii) an underwriter acquiring such voting
securities in connection with a public offering of such securities; or (iv) any
Person in connection with a “Non-Control Transaction” (as hereinafter defined);

(ii) The individuals who, as of June 30, 2009 are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least one half of the
members of the Board or, following a Merger which results in a Parent
Corporation (as defined in paragraph (iii)(A)(l) below), the board of directors
of the Parent Corporation; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least one half of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(iii) The consummation of:

(A) A merger, consolidation, reorganization or similar transaction involving the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

(1) the stockholders of the Company, immediately before such Merger own directly
or indirectly immediately following such Merger more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
corporation resulting from such Merger (the “Surviving Corporation”), or (y) if
any Person or Group, directly or indirectly, owns fifty percent (50%) or more of
the combined voting power of the then outstanding voting securities of the
Surviving Corporation (such Person or Group shall be defined as a “Parent
Corporation”), the Parent Corporation;

 

-3-



--------------------------------------------------------------------------------

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, or (y) the Parent Corporation, if the Parent Corporation, directly
or indirectly, owns fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Surviving Corporation; and

(3) no Person other than (a) the Company, (b) any Subsidiary of the Company,
(c) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such Merger was maintained by the Company or any Subsidiary
or Affiliate of the Company, or (d) any Person who, immediately prior to such
Merger had Beneficial Ownership of fifty percent (50%) or more of the then
outstanding voting securities or Shares, has Beneficial Ownership of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, or (y) the Parent
Corporation, if the Parent Corporation, directly or indirectly, owns fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation.

(B) A complete liquidation or dissolution of the Company (other than where
assets of the Company are transferred to or remain with Subsidiaries of the
Company); or

(C) The sale or other disposition of all or substantially all of the assets of
the Company, directly or indirectly, to any Person (other than a transfer to a
Subsidiary of the Company, including, without limitation, the Allen Entities, if
and only if the Allen Entities are Affiliates (individually or collectively) of
the Company immediately prior to such sale or other disposition, or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Subsidiary or Affiliate of the Company
or any other assets).

Notwithstanding the foregoing, for 409A Awards that are settled or distributed
upon a “Change in Control,” the foregoing definition shall only apply to the
extent the applicable event otherwise constituting a “Change in Control” would
also constitute a “change in control event” under Code Section 409A.

Unless otherwise provided in an employment agreement between a Participant and
the Company, notwithstanding the foregoing a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Shares or voting securities as a result of the acquisition of Shares or voting
securities by the Company which, by reducing the number of Shares or voting
securities then outstanding, increases the proportional number of Shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur

 

-4-



--------------------------------------------------------------------------------

(but for the operation of this sentence) as a result of the acquisition of
Shares or voting securities by the Company, and after such share acquisition by
the Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or voting securities which increases the percentage of the then
outstanding Shares or voting securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

Unless otherwise provided in an employment agreement between the Participants
and the Company, if a Participant’s employment is terminated (A) by the Company
without Cause within the thirty (30) day period immediately preceding a Change
in Control or (B) by the Company without Cause preceding a Change in Control at
the written request of a third party (or such third party’s agent) who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, such termination shall be deemed to have occurred after a Change in
Control for purposes of this Plan provided a Change in Control shall actually
have occurred.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

“Committee” means at least one committee, as described in Section 3.1, appointed
by the Board from time to time to administer the Plan and to perform the
functions set forth herein.

“Company” means Charter Communications, Inc., a Delaware Corporation.

“Director” means a director of the Company.

“Disability” means:

(a) in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or Subsidiary, which employment agreement includes a
definition of “Disability” (or similar term), the term “Disability” as used in
this Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect; or

(b) in all other cases, the term “Disability” as used in this Plan or any
Agreement shall mean a physical or mental infirmity which impairs the
Participant’s ability to perform substantially his or her duties, and for which
the Participant is also receiving benefits under the Company’s long-term
disability plan, if any, then in effect.

Notwithstanding the foregoing, for 409A Awards that are settled or distributed
upon a “Disability,” “Disability” shall mean that a Participant is disabled
under Treasury Regulation Section 1.409A-3(i)(4)(i).

“Division” means any of the operating units or divisions of the Company or
Subsidiary designated as a Division by the Committee in its discretion.

 

-5-



--------------------------------------------------------------------------------

“Dividend Equivalent Right” means a right to receive all or some portion of the
dividends that are or would be payable with respect to Shares, payable in either
cash or Shares.

“Eligible Individual” means any of the following individuals who is designated
by the Committee in its discretion as eligible to receive Options or Awards
subject to the conditions set forth herein: (a) any director, officer or
employee of the Company or a Subsidiary or Affiliate of the Company, (b) any
individual to whom the Company, or a Subsidiary or an Affiliate of the Company,
has extended a formal offer of employment, so long as the grant of any Option or
Award shall not become effective until the individual commences employment or
(c) any consultant or advisor of the Company or a Subsidiary. Notwithstanding
the foregoing, the eligibility and/or participation of those employees
represented by a collective bargaining representative shall be governed solely
by the results of good faith negotiations between the Company and such
employees’ representative and/or by the express terms of any collective
bargaining agreement resulting therefrom.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” on any date means the average of the high and low sales
prices of the Shares on such date on the principal national securities exchange
on which such Shares are listed or admitted to trading, or if there were no
reported transaction for such date, the opening transaction price as reported by
such exchange for the first trading date following the date by which such value
is being determined on the next preceding date, or if such Shares are not so
listed or admitted to trading, the average of the high and low sales price per
Share on such date as quoted on the National Association of Securities Dealers
Automated Quotation System or such other market in which such prices are
regularly quoted or, if there have been no regularly quoted or reported high and
low sales prices with respect to Shares on such date, the Fair Market Value
shall be the value established by the Board or the Committee in good faith.
Notwithstanding the foregoing, Fair Market Value relating to the exercise price
or base price of any Non-409A Option or SAR may be determined in any manner
permitted by Code Section 409A.

“Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in subsections (1) through (8) hereof, so long
as, in the case of events or conditions described in subsections (2) through
(8) hereof, the Participant provides notice of the existence of such breach
within ninety (90) days of the Participant’s knowledge of such breach, and the
Company does not remedy such breach within ninety (90) days of receipt of such
notice:

(1) in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or Subsidiary, which employment agreement includes a
definition of “Good Reason” (or similar term), the term “Good Reason” as used in
this Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;

(2) a change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) which represents an adverse change from
his status, title, position or responsibilities as in effect at any time within
ninety (90) days preceding

 

-6-



--------------------------------------------------------------------------------

the date of a Change in Control or at any time thereafter; the assignment to the
Participant of any duties or responsibilities which are inconsistent with his
status, title, position or responsibilities as in effect at any time within
ninety (90) days preceding the date of a Change in Control or at any time
thereafter; or any removal of the Participant from or failure to reappoint or
reelect him to any of such offices or positions, except in connection with the
termination of his employment for Disability, Cause, as a result of his death or
by the Participant other than for Good Reason;

(3) a reduction in the Participant’s base salary or any failure to pay the
Participant any compensation or benefits to which he is entitled within five
(5) days of notice thereof;

(4) the Company’s or any Subsidiary’s requiring the Participant to be based at
any place more than fifty (50) miles from the Participant’s principal place of
employment, except for reasonably required travel on the Company’s business
which is not materially greater than such travel requirements prior to the
Change in Control or relocation pursuant to a voluntary change in position;

(5) the failure by the Company, any Subsidiary or an Affiliate to provide the
Participant with compensation and benefits, in the aggregate, at least equal (in
terms of benefit levels and/or reward opportunities) to those provided for under
each other employee benefit plan, program and practice in which the Participant
was participating at any time within ninety (90) days preceding the date of a
Change in Control or at any time thereafter;

(6) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company or Subsidiary, which petition is not
dismissed within sixty (60) days;

(7) any purported termination of the Participant’s employment for Cause by the
Company which does not comply with the terms of such definition; or

(8) the failure of the Company or Successor to obtain an agreement from any
Successors and Assigns to assume and agree to perform this Plan, as contemplated
in Section 16 hereof.

Any event or condition described in subsections (1) through (8) hereof which
occurs prior to a Change in Control but which the Participant reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of the Plan notwithstanding
that it occurred prior to the Change in Control.

“Grantee” means a person to whom an Award has been granted under the Plan.

“Incentive Stock Option” or “ISO” means any Option designated as an incentive
stock option within the meaning of Code Section 422 and qualifying thereunder.

 

-7-



--------------------------------------------------------------------------------

“Nonemployee Director” means a director of the Company who is a “non-employee
director” under Rule 16b-3 of the Exchange Act.

“Nonqualified Stock Option” means an Option which is not an incentive stock
option as defined under Code Section 422.

“Option” means a Nonqualified Stock Option or an ISO.

“Optionee” means a person to whom an Option has been granted under the Plan.

“Outside Director” means a director of the Company who is an “outside director”
within the meaning of Code Section 162(m) and the regulations promulgated
thereunder.

“Participant” means any Eligible Individual to whom Options and/or Awards have
been granted from time to time by the Committee and any authorized transferee of
such individual.

“Performance Awards” means Performance Units, Performance Shares or either or
both of them.

“Performance-Based Compensation” means any Option or Award that is intended to
constitute “performance based compensation” within the meaning of Code
Section 162(m)(4)(C) and the regulations promulgated thereunder.

“Performance Cycle” means the time period specified by the Committee in its
discretion at the time Performance Awards are granted during which the
performance of the Company, a Subsidiary or a Division will be measured.

“Performance Objectives” has the meaning set forth in Section 10.

“Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 10.

“Performance Units” means Performance Units granted to an Eligible Individual
under Section 10.

“Phantom Stock” means a right granted to an Eligible Individual under Section 11
representing a number of hypothetical Shares.

“Plan” means this Charter Communications, Inc. 2009 Stock Incentive Plan, as
amended from time to time.

“Restricted Stock” means Shares issued or transferred to an Eligible Individual
pursuant to Section 9.

“Restricted Stock Unit” means an Award granted to an Eligible Individual
pursuant to Section 9 pursuant to which Shares or cash in lieu thereof may be
issued in the future.

“Retirement” means a termination of employment with the Company or a Subsidiary
(i) after age 55, (ii) with the sum of the employee’s age and years of service
equaling 70 or more,

 

-8-



--------------------------------------------------------------------------------

and (iii) following one or more years of service from the date of grant. For the
purposes of this definition, “years of service” shall include years of service
with the Company, as well as any years of service with an Affiliate or
Subsidiary but only during such time as those entities are Affiliates or
Subsidiaries.

“Share Award” means an Award of Shares granted pursuant to Section 11.

“Shares” means the Class A Common Stock, par value $.001 per share, of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.

“Stock Appreciation Right” or “SAR” means a right to receive all or some portion
of the increase in the value of the Shares as provided in Section 7 hereof.

“Subsidiary” means any entity, whether or not incorporated, in which the
Company, directly or indirectly, (i) owns thirty-five percent (35%) or more of
the outstanding equity or other ownership interests, (ii) owns thirty-five
percent (35%) or more of the outstanding voting power, or (iii) has sole
management responsibility. With respect to the grant and administration of
Incentive Stock Options, “Subsidiary” shall have the meaning set forth in Code
Section 424(f).

“Successors and Assigns” for purposes of the Plan, shall mean a corporation or
other entity acquiring all or substantially all the assets and business of the
Company or a Subsidiary whether by operation of law or otherwise, and any
affiliate of such Successors and Assigns.

“Ten Percent Holder” means an employee (together with persons whose stock
ownership is attributed to the employee pursuant to Code Section 424(d)) who, at
the time an Option is granted, owns stock representing more than ten percent of
the voting power of all classes of stock of the Company.

“409A Awards” means Awards that constitute a deferral of compensation under Code
Section 409A and regulations thereunder. “Non-409A Awards” means Awards other
than 409A Awards. Although the Committee retains authority under the Plan to
grant Options, SARs and Restricted Stock units on terms that will qualify those
Awards as 409A Awards, Options, SARs exercisable for Stock, and Restricted Stock
units are intended to be designed to qualify as Non-409A Awards unless otherwise
expressly specified by the Committee.

 

3. Administration.

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. If the Committee consists of more
than one (1) member, a quorum shall consist of not fewer than two (2) members of
the Committee and a majority of a quorum may authorize any action. Any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be as fully effective as if made by a majority vote at a meeting
duly called and held. The Committee shall consist of one (1) or more Directors
and may consist of the entire Board; provided, however, (A) if the Committee
consists of less than the entire Board, then with respect to any Option or Award
to an Eligible Individual who is subject

 

-9-



--------------------------------------------------------------------------------

to Section 16 of the Exchange Act, the Committee shall consist of at least two
(2) Directors, each of whom shall be a Nonemployee Director and (B) to the
extent necessary for any Option or Award intended to qualify as
Performance-Based Compensation to so qualify, the Committee shall consist of at
least two (2) Directors, each of whom shall be an Outside Director. For purposes
of the preceding sentence, if one or more members of the Committee is not a
Nonemployee Director and an Outside Director but recuses himself or herself or
abstains from voting with respect to a particular action taken by the Committee,
then the Committee, with respect to that action, shall be deemed to consist only
of the members of the Committee who have not recused themselves or abstained
from voting.

3.2 Subject to applicable law, the Committee may delegate its authority under
the Plan to any other person or persons, including but not limited to, a
subcommittee comprised of one or more member(s) of the Committee, pursuant to
such conditions or limitations as the Committee may establish, and may grant
authority to officers or subcommittee members to grant Awards and/or execute
agreements or other documents on behalf of the Committee; provided that (i) the
Committee may not authorize any such officer or subcommittee member to designate
himself or herself as a recipient of any Option or Award and (ii) the resolution
authorizing any officer or subcommittee member to grant Options or Awards shall
specify the total number of Options or Awards such officer may grant. In the
event that the Committee’s authority is delegated to officers or subcommittee
members in accordance with the foregoing, all provisions of the Plan relating to
the Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such individual for such purpose.
Any action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

3.3 No member of the Committee or the Board or any person designated pursuant to
Section 3.2 shall be liable for any action, failure to act, determination or
interpretation made in good faith with respect to this Plan or any transaction
hereunder. The Company hereby agrees to indemnify each member of the Committee
for all costs and expenses and, to the extent permitted by applicable law, any
liability incurred in connection with defending against, responding to,
negotiating for the settlement of or otherwise dealing with any claim, cause of
action or dispute of any kind arising in connection with any actions in
administering this Plan or in authorizing or denying authorization to any
transaction hereunder.

3.4 Subject to the express terms and conditions set forth herein, the Committee
shall have the power and the discretion from time to time to:

(a) determine those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and to prescribe the terms
and conditions (which need not be identical) of each such Option, (including,
but not limited to, the exercise or purchase price (if any), the duration of
each Option, any restriction or limitation, any vesting schedule or acceleration
thereof, or any forfeiture restrictions or waiver thereof, regarding any Option
and the Shares relating thereto, based on such factors, if any, as the Committee
shall determine, in its sole discretion), and make any amendment or modification
to any Option Agreement consistent with the terms of the Plan;

 

-10-



--------------------------------------------------------------------------------

(b) select those Eligible Individuals to whom Awards shall be granted under the
Plan and to determine the number of Shares in respect of which each Award is
granted, the terms and conditions (which need not be identical) of each such
Award (including, but not limited to, the exercise or purchase price (if any),
the duration of each Award, any restriction or limitation, any vesting schedule
or acceleration thereof, or any forfeiture restrictions or waiver thereof,
regarding any Award and the Shares relating thereto, based on such factors, if
any, as the Committee shall determine, in its sole discretion), and make any
amendment or modification to any Agreement consistent with the terms of the
Plan;

(c) to construe and interpret the Plan and the Options and Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan complies
with Rule 16b-3 under the Exchange Act, the Code to the extent applicable and
other applicable law, and otherwise to make the Plan fully effective. All
decisions and determinations by the Committee in the exercise of this power
shall be final, binding and conclusive upon the Company, its Subsidiaries, the
Optionees and Grantees, and all other persons having any interest therein;

(d) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

(e) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan;

(f) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan;

(g) engage an agent to (i) maintain records of Participants and holdings under
the Plan, (ii) execute sales transactions in Shares at the direction of an
Optionee or Grantee, (iii) deliver sales proceeds as directed by an Optionee or
Grantee, (iv) hold Shares owned without restriction at the direction of the
Optionee or Grantee and (v) engage in such other activities as the Committee
determines from time to time necessary to administer the Plan; and

(h) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

Notwithstanding the foregoing, the participation of an Eligible Individual
represented by a collective-bargaining representative shall also be governed by
the results of good-faith collective bargaining and/or any collective bargaining
agreement resulting therefrom.

 

4. Stock Subject to the Plan; Grant Limitations.

4.1 Awards under the Plan may be in the form of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Dividend Equivalent Rights,
Performance Units and Performance Shares, Share Awards, Phantom Stock,
Restricted Stock Units and

 

-11-



--------------------------------------------------------------------------------

Restricted Stock, cash payments and such other forms as the Committee in its
discretion deems appropriate, including any combination of the above. Unless
otherwise determined by the Committee, no fractional Shares shall be issued
under the Plan nor shall any right be exercised under the Plan with respect to a
fractional Share.

4.2 Subject to adjustment pursuant to Section 13, the maximum number of Shares
that may be made the subject of Options and Awards granted under the Plan is
21,426,633. The Company shall reserve for the purposes of the Plan, out of its
authorized but unissued Shares or out of Shares held in the Company’s treasury,
or partly out of each, such number of Shares as shall be determined by the Board
in its discretion. The aggregate number of Shares subject to Options and/or
Stock Appreciation Rights granted under this Plan during any calendar year to
any one Participant shall not exceed 2,260,500 which number shall be calculated
and adjusted pursuant to Section 13 only to the extent that such calculation or
adjustment will not affect the status of any Option and/or Award intended to
qualify as “performance-based compensation” under Code Section 162(m). The
maximum number of Shares that may be granted under this Plan during any calendar
year to any one Participant as Performance Shares or Performance Units (in
either case, denominated in Shares) shall not exceed 2,260,500, which number
shall be calculated and adjusted pursuant to Section 13 only to the extent that
such calculation or adjustment will not affect the status of any such
Performance Shares or Performance Units intended to qualify as
“performance-based compensation” under Code Section 162(m). The aggregate number
of Shares that may be issued pursuant to the exercise of Incentive Stock Options
granted under this Plan shall not exceed 21,426,633 which number shall be
calculated and adjusted pursuant to Section 13 only to the extent that such
calculation or adjustment will not affect the status of any Option intended to
qualify as an Incentive Stock Option under Code Section 422. The maximum cash
amount payable pursuant to an Award denominated in cash and granted in any
calendar year to any Participant under this Plan that is intended to satisfy the
requirements for “performance-based compensation” under Code Section 162(m)
shall not exceed $6,000,000.

4.3 Upon the granting of an Option or an Award, the number of Shares available
under Section 4.2 for the granting of further Options and Awards shall be
reduced as follows: in connection with the granting of an Option or an Award
(other than the granting of a Performance Unit denominated in dollars), the
number of Shares shall be reduced by the number of Shares in respect of which
the Option or Award is granted or denominated; provided, however, that (i) if
any Option is exercised by tendering Shares, either actually or by attestation,
to the Company as full or partial payment of the exercise price, the maximum
number of Shares available under Section 4.2 shall be increased by the number of
Shares so tendered and (ii) upon settlement of Stock Appreciation Rights, the
maximum number of Shares available under Section 4.2 shall be increased by the
excess of (x) the number of Shares covered by portion of the Stock Appreciation
Right exercised, over (y) the number of Shares delivered in connection with the
settlement of the Stock Appreciation Right.

4.4 Whenever any outstanding Option or Award or portion thereof expires, is
canceled, is settled in cash (including the settlement of tax withholding
obligations using Shares) or is otherwise terminated for any reason without
having been exercised or payment having been made by issuance of Shares in
respect of the Option or Award, the Shares allocable to the expired, canceled,
settled or otherwise terminated portion of the Option or Award may again be the
subject of Options or Awards granted hereunder.

 

-12-



--------------------------------------------------------------------------------

5. Option Grants for Eligible Individuals.

5.1 Authority of Committee. Subject to the provisions of the Plan, the Committee
shall have full and final authority to select those Eligible Individuals who
will receive Options, and the terms and conditions of the grant to such Eligible
Individuals shall be set forth in an Agreement. An Award of Options may include
Incentive Stock Options, Non-Qualified Stock Options, or a combination thereof;
provided, however, that an Incentive Stock Option may only be granted to an
employee of the Company or a Subsidiary and no Incentive Stock Option shall be
granted more than ten years after the earlier of (i) the date this Plan is
adopted by the Board or (ii) the date this Plan is approved by the Company’s
shareholders.

5.2 Exercise Price. Subject to Section 6.5, the purchase price or the manner in
which the exercise price is to be determined for Shares under each Option shall
be determined by the Committee in its discretion and set forth in the Agreement;
provided, however, unless otherwise determined by the Committee, the exercise
price per Share under each Option shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted
unless the Options are substituted for options issued by another company where
the Company or a Subsidiary acquires (whether by purchase, merger, or otherwise)
all or substantially all of outstanding capital stock or assets of another
company or in the event of any reorganization or other transaction qualifying
under Code Section 424.

5.3 Maximum Duration. Options granted hereunder shall be for such term as the
Committee shall determine in its discretion, provided that an Option shall not
be exercisable after the expiration of ten (10) years from the date it is
granted. Unless the Committee provides otherwise in the Agreement or in an
employment agreement between the Optionee and the Company, subject to the
preceding sentence in this Section 5.3, an Option (i) may, upon the death,
Disability or Retirement of the Optionee prior to the expiration of the Option,
be exercised for up to two (2) years following the date of the Optionee’s death,
Disability or Retirement, as applicable, but in any event no later than the
original expiration date, (ii) may, following the voluntary termination of
service by the Optionee or a termination other than for Cause, be exercised for
up to sixty (60) days following the date of termination, but in any event no
later than the original expiration date, and (iii) shall, in the event of a
termination of service for Cause, be terminated effective immediately prior to
such termination, whether or not such Option was then exercisable and, provided
further, that termination for this purpose is the later of (x) with respect to
an Optionee who upon termination of employment as an employee remains an
Eligible Individual shall occur only when the Optionee is no longer an Eligible
Individual and (y) with respect to an Optionee who is receiving severance
payments shall occur when such payments cease, provided Optionee enters into a
release in the form acceptable to the Company. The Committee may, in its
discretion, subsequent to the granting of any Option, extend the term thereof,
but in no event shall the term as so extended exceed the maximum term provided
for in the first sentence hereof.

5.4 Vesting. Subject to Section 6.4 addressing the effect of a Change in
Control, each Option shall entitle the Eligible Individual to purchase, in whole
at any time or in part from time

 

-13-



--------------------------------------------------------------------------------

to time, twenty-five percent (25%) of the total number of Shares covered by the
Option as of the first anniversary of the date of grant and an additional
twenty-five percent (25%) of the total number of Shares covered by the Option
after the expiration of each of the second, third and fourth anniversaries of
the date of grant while the Optionee is an Eligible Individual; provided
however, that Options (i) may become exercisable in such other installments
(which need not be equal) and at such times as may be designated by the
Committee in its discretion and set forth in the Agreement and (ii) unless the
Committee provides otherwise in the Agreement or in an employment agreement
between the Optionee and the Company, shall continue to vest only while the
Optionee is an Eligible Individual. Notwithstanding the foregoing, the vesting
of any Option shall continue during the period the Optionee is receiving
severance payments provided Optionee enters into a release in the form
acceptable to the Company. To the extent not exercised, installments shall
accumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, but not later than the date the Option expires. The Committee may,
in its discretion permit the continued vesting or, accelerate the exercisability
of any Option or portion thereof at any time.

5.5 Option Repricing. Notwithstanding anything contained in this Plan to the
contrary, the Committee may, in its sole discretion, approve an Option repricing
without stockholder approval. For the purposes of the preceding sentence, an
“Option repricing” shall include reducing the exercise price per share of any
outstanding Option, permitting the cancellation, forfeiture or tender of
outstanding Options in exchange for other Awards or for new Options with a lower
exercise price per Share, by any other method repricing or replacing any
outstanding Option, or taking any other action deemed to be a “repricing” under
the rules of the national securities exchange or other market on which the
Shares are listed or admitted to trading.

 

6. Terms and Conditions Applicable to All Options.

6.1 Non-Transferability.

(a) No Option shall be transferable by the Optionee otherwise than by will or by
the laws of descent and distribution or pursuant to a domestic relations order
(within the meaning of Rule 16a-12 promulgated under the Exchange Act), and an
Option shall be exercisable during the lifetime of such Optionee only by the
Optionee or his or her guardian or legal representative. Notwithstanding the
foregoing, the Committee may, in its discretion, set forth in the Agreement
evidencing an Option at the time of grant or thereafter, that the Option may be
transferred to members of the Optionee’s immediate family, to trusts solely for
the benefit of such immediate family members and to partnerships in which such
family members and/or trusts are the only partners, and for purposes of this
Plan, a transferee of an Option shall be deemed to be the Optionee. For this
purpose, immediate family means the Optionee’s spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren. The terms of an Option shall be final, binding
and conclusive upon the beneficiaries, executors, administrators, heirs and
successors of the Optionee.

(b) Notwithstanding anything to the contrary herein, including, without
limitation, the provisions of Section 5.3, if an Option has been transferred in
accordance with this Section 6.1, the Option shall be exercisable solely by the
transferee. The Option shall remain

 

-14-



--------------------------------------------------------------------------------

subject to the provisions of the Plan, including that it shall be exercisable
only to the extent that the Optionee or Optionee’s estate would have been
entitled to exercise it if the Optionee had not transferred the Option. Unless
otherwise provided in the Optionee’s Agreement, in the event of the death of the
Optionee prior to the expiration of the right to exercise the transferred
Option, the period during which the Option shall be exercisable shall terminate
on the date one (1) year following the date of the Optionee’s death. In the
event of the death of the transferee prior to the expiration of the right to
exercise the Option, the period during which the Option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee’s
estate, as the case may be, shall terminate on the date one (1) year following
the date of the transferee’s death. In no event, however, shall the Option be
exercisable after the expiration of the Option period set forth in the terms and
conditions of the Agreement. The Option shall be subject to such other rules as
the Committee shall determine in its discretion.

6.2 Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person, electronically or by mail to the Company (or
its designee) specifying the number of Shares to be exercised and, to the extent
applicable, accompanied by payment therefor and otherwise in accordance with the
Agreement pursuant to which the Option was granted; provided, however, that
Options may not be exercised by an Optionee for six (6) months following a
hardship distribution to the Optionee, to the extent such exercise is prohibited
under Treasury Regulation § 1.401(k)-1(d)(3)(B)(2)(iv)(E)(2). The exercise price
for any Shares purchased pursuant to the exercise of an Option shall be paid, in
any of the following forms (or any combination thereof): (a) cash, (b) the
transfer of Shares, either actually or by attestation, to the Company, such
transfer to be upon such terms and conditions as determined by the Committee in
its discretion, (c) withholding of Shares deliverable upon exercise or (d) a
combination of any of the foregoing or such other methods as determined by the
Committee in its discretion; provided, however, that the Committee may determine
at any time in its discretion that the exercise price shall be paid only in
cash. In addition, if Shares are regularly traded on an established securities
market at the time of exercise, Options may be exercised through a registered
broker-dealer pursuant to such “same day sale” procedures which are, from time
to time, deemed acceptable by the Committee in its discretion. Any Shares
transferred to or withheld by the Company as payment of the exercise price under
an Option shall be valued at their Fair Market Value on the date of exercise of
such Option. If requested by the Committee in its discretion, the Optionee shall
deliver the Agreement evidencing the Option to the Company (or its designee) who
shall endorse thereon a notation of such exercise and return such Agreement to
the Optionee. Unless otherwise determined by the Committee in its discretion, no
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded to the nearest number of whole Shares.

6.3 Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (a) the Option shall
have been exercised pursuant to the terms thereof, (b) the Company shall have
issued and delivered Shares to the Optionee, and (c) the Optionee’s name shall
have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares, subject to such terms and conditions as may
be set forth in the applicable Agreement.

 

-15-



--------------------------------------------------------------------------------

6.4 Effect of Change in Control. Notwithstanding any other provision contained
in this Plan, except as otherwise provided in an Agreement or employment
agreement between the Optionee and the Company, in the event of a Change in
Control, any unvested Options issued under this Plan to any Optionee shall vest
and become fully exercisable, subject to the provisions of Section 12.2, upon
(i) the termination by the Company, Subsidiary, or Affiliate of the Optionee’s
employment other than for Cause during the thirteen (13) month period following
the Change in Control (taking into account the deemed termination provisions of
the last paragraph of such definition) or (ii) the termination of the Optionee’s
employment for Good Reason, during the thirteen (13) month period following the
Change in Control (taking into account the deemed termination provisions of the
last paragraph of such definition). Except as otherwise provided in an
employment agreement between the Optionee and the Company, in the event of a
Change in Control, the Committee may, in its discretion, do one or more of the
following: (i) shorten the period during which Options are exercisable (provided
they remain exercisable for at least thirty (30) days after the date on which
notice of such shortening is given to the Optionees); (ii) arrange to have the
surviving or successor entity assume the Options or grant replacement options
with appropriate adjustments in the Option prices and adjustments in the number
and kind of securities issuable upon exercise so that the options or their
replacements either (A) represent the right to purchase the shares of stock,
securities or other property (including cash) as may be issuable or payable as a
result of a Change in Control with respect to or in exchange for the number of
Shares purchasable and receivable upon the exercise of the Options had such
exercise occurred in full prior to such Change in Control, or (B) represent the
right to purchase equity securities of such surviving or successor entity, but
only if such equity securities are actively traded on an established securities
market or (iii) cancel the Options upon the payment to the Optionee in cash
and/or securities of the surviving or successor entity (but only if such
securities are actively traded on an established securities market) with respect
to each Option to the extent then exercisable (including any Options as to which
the exercise has been accelerated in accordance with this Section 6.4), of an
amount that is equal to the Fair Market Value of the Shares subject to the
Option or portion thereof over the aggregate exercise price for such Shares
under the Option or portion thereof surrendered at the effective time of the
Change in Control. The Committee may, in its discretion, also provide for one or
more of the foregoing alternatives in any particular Option Agreement.

6.5 ISOs. Notwithstanding anything to the contrary in Section 5 and this
Section 6, in the case of the grant of an Option intending to quality as an ISO:
(i) if the Optionee is a Ten Percent Holder, the purchase price of such Option
must be at least one hundred and ten percent (110%) of the Fair Market Value of
the Shares on the date of grant and the Option must expire within a period of
not more than five (5) years from the date of grant, and (ii) termination of
employment will occur when the person to whom an ISO was granted ceases to be an
employee (as determined in accordance with Code Section 3401(c) and the
regulations promulgated thereunder) of the Company and its Subsidiaries.
Notwithstanding anything in Section 5 and this Section 6 to the contrary,
Options designated as ISOs shall not be eligible for treatment under the Code as
ISOs to the extent that either (a) the aggregate Fair Market Value of Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (b) such
Options otherwise remain exercisable but are not exercised within three
(3) months of termination of employment (or such other period of time provided
in Code Section 422). Should

 

-16-



--------------------------------------------------------------------------------

any Option granted under this Plan be designated an “Incentive Stock Option,”
but fail, for any reason, to meet the requirements of the Code for such a
designation, then such Option shall be deemed to be a Non-Qualified Stock Option
and shall be valid as such according to its terms.

 

7. Stock Appreciation Rights.

The Committee may, in its discretion, either alone or in connection with the
grant of an Option, grant Stock Appreciation Rights in accordance with the Plan,
the terms and conditions of which shall be set forth in an Agreement. If granted
in connection with an Option, a Stock Appreciation Right shall cover the same
Shares covered by the Option (or such lesser number of Shares as the Committee
may determine in its discretion) and shall, except as provided in this
Section 7, be subject to the same terms and conditions as the related Option.

7.1 Time of Grant. A Stock Appreciation Right may be granted (a) at any time if
unrelated to an Option, or (b) if related to an Option, either at the time of
grant or at any time thereafter during the term of the Option.

7.2 Stock Appreciation Right Related to an Option.

(a) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and will not be transferable except to the
extent the related Option may be transferable.

(b) Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Grantee shall be entitled to receive an amount determined by
multiplying (i) the excess of the Fair Market Value of a Share on the date
preceding the date of exercise of such Stock Appreciation Right over the per
Share exercise price under the related Option, by (ii) the number of Shares as
to which such Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may, in its discretion, limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

(c) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled to the extent of the number of Shares as to
which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of Shares as to
which the Option is exercised or surrendered.

7.3 Stock Appreciation Right Unrelated to an Option. The Committee may, in its
discretion, grant to Eligible Individuals Stock Appreciation Rights unrelated to
Options. Stock Appreciation Rights unrelated to Options shall contain such terms
and conditions as to exercisability (subject to Section 7.7), vesting and
duration as the Committee shall determine in its discretion, but in no event
shall they have a term of greater than ten (10) years. Unless the Committee
provides otherwise in the Agreement or in an employment agreement between the
Grantee and the Company, subject to the preceding sentence in this Section 7.3,
a Stock Appreciation Right (i) may, upon the death, Disability or Retirement of
the Grantee prior to the

 

-17-



--------------------------------------------------------------------------------

expiration of the Stock Appreciation Right, be exercised for up to two (2) years
following the date of the Grantee’s death, Disability or Retirement, but in any
event no later than the expiration date, as applicable, (ii) may, following the
voluntary termination of service by the Grantee or a termination other than for
Cause, be exercised for up to sixty (60) days following the date of termination,
but in any event no later than the expiration date, and (iii) shall, in the
event of a termination of service for Cause, be terminated effective immediately
prior to such termination, whether or not such Stock Appreciation Right was then
exercisable. Upon exercise of a Stock Appreciation Right unrelated to an Option,
the Grantee shall be entitled to receive an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date preceding the
date of exercise of such Stock Appreciation Right over the Fair Market Value of
a Share on the date the Stock Appreciation Right was granted, by (b) the number
of Shares as to which the Stock Appreciation Right is being exercised.

7.4 Non-Transferability. No Stock Appreciation Right shall be transferable by
the Grantee otherwise than by will or by the laws of descent and distribution or
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act), and such Stock Appreciation Right shall be
exercisable during the lifetime of such Grantee only by the Grantee or his or
her guardian or legal representative. The terms of such Stock Appreciation Right
shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Grantee.

7.5 Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by a written notice delivered in person, electronically or by mail
to the Company (or its designee) specifying the number of Shares with respect to
which the Stock Appreciation Right is being exercised. If requested by the
Committee in its discretion, the Grantee shall deliver the Agreement evidencing
the Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Company (or its designee) who shall endorse thereon a
notation of such exercise and return such Agreement to the Grantee.

7.6 Form of Payment. Payment of the amount determined under Sections 7.2(b) or
7.3 may be made in the discretion of the Committee solely in whole Shares in a
number determined at their Fair Market Value on the date preceding the date of
exercise of the Stock Appreciation Right, or solely in cash, or in a combination
of cash and Shares. If the Committee, in its discretion, decides to make full
payment in Shares and the amount payable results in a fractional Share, payment
for the fractional Share will be made in cash.

7.7 Effect of Change in Control. Notwithstanding any other provision contained
in this Plan, except as otherwise provided in an Agreement or employment
agreement between the Grantee and the Company, in the event of a Change in
Control, any unvested Stock Appreciation Rights issued under this Plan to any
Grantee shall vest and become fully exercisable, subject to the provisions of
Section 12.2, upon (i) the termination by the Company, Subsidiary, or Affiliate
of the Grantee’s employment other than for Cause, during the thirteen (13) month
period following the Change in Control (taking into account the deemed
termination provisions of the last paragraph of such definition) or (ii) the
termination of the Grantee’s employment for Good Reason, during the thirteen
(13) month period following the Change in Control (taking into account the
deemed termination provisions of the last paragraph of such definition). Except
as otherwise provided in an employment agreement between the Grantee and the
Company, in the

 

-18-



--------------------------------------------------------------------------------

event of a Change in Control, the Committee may, in its discretion, do one or
more of the following: (i) shorten the period during which Stock Appreciate
Rights are exercisable (provided they remain exercisable for at least thirty
(30) days after the date on which notice of such shortening is given to the
Grantees); (ii) arrange to have the surviving or successor entity assume the
Stock Appreciation Rights or grant replacement Stock Appreciation Rights with
appropriate adjustments so that the Stock Appreciation Rights or their
replacements represent the right to receive cash as may be payable as a result
of a Change in Control with respect to the amount of cash receivable upon the
exercise of the Stock Appreciation Rights had such exercise occurred in full
prior to such Change in Control, or (iii) cancel Stock Appreciation Rights upon
the payment to the Grantees in cash and/or securities of the surviving or
successor entity (but only if such securities are actively traded on an
established securities market) with respect to each Stock Appreciation Rights to
the extent then exercisable (including any Stock Appreciation Rights as to which
the exercise has been accelerated in accordance with this Section 7.7), of an
amount that is equal to the Fair Market Value of the Shares subject to the Stock
Appreciation Right or portion thereof over the aggregate exercise price for such
Shares under the Stock Appreciation Right or portion thereof surrendered at the
effective time of the Change in Control. The Committee may, in its discretion,
also provide for one or more of the foregoing alternatives in any particular
Agreement.

 

8. Dividend Equivalent Rights.

Dividend Equivalent Rights may be granted to Eligible Individuals in tandem with
an Option or Award or as a separate Award. The terms and conditions applicable
to each Dividend Equivalent Right shall be specified in the Agreement under
which the Dividend Equivalent Right is granted. Amounts payable in respect of
Dividend Equivalent Rights may be payable currently or deferred until the
lapsing of restrictions on such Dividend Equivalent Rights or until the vesting,
exercise, payment, settlement or other lapse of restrictions on the Option or
Award to which the Dividend Equivalent Rights relate. In the event that the
amount payable in respect of Dividend Equivalent Rights is to be deferred, the
Committee shall, in its discretion, determine whether such amount is to be held
in cash or reinvested in Shares or deemed (notionally) to be reinvested in
Shares. If amounts payable in respect of Dividend Equivalent Rights are to be
held in cash, there may be credited at the end of each year (or portion thereof)
interest on the amount of the account at the beginning of the year at a rate per
annum as the Committee may, in its discretion, determine. Dividend Equivalent
Rights may be settled in cash or Shares or a combination thereof, in a single
installment or multiple installments as the Committee, in its discretion,
determines.

 

9. Restricted Stock and Restricted Stock Units.

9.1 Grant. The Committee may, in its discretion, grant Awards to Eligible
Individuals of Restricted Stock and/or Restricted Stock Units, which shall be
evidenced by an Agreement. Restricted Stock is a grant or issuance of Shares the
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate. Restricted
Stock Units are Awards denominated in units of Shares under which the issuance
of Shares is subject to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate. Each
Agreement shall

 

-19-



--------------------------------------------------------------------------------

contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Agreements may require that an appropriate legend be placed on Share
certificates of Restricted Stock. For example, the Committee may determine that
some or all certificates representing Shares of Restricted Stock shall bear the
following legend: “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
VESTING CONDITIONS AND CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION
AND CERTAIN REPURCHASE RIGHTS. A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS
GOVERNING SUCH RESTRICTIONS IS SET FORTH IN THE CHARTER COMMUNICATIONS, INC.
2009 STOCK INCENTIVE PLAN AND IN A RESTRICTED STOCK AWARD AGREEMENT. A COPY OF
THE PLAN AND AWARD AGREEMENT ARE ON FILE AT THE CORPORATION’S PRINCIPAL OFFICE.”
Awards of Restricted Stock and Restricted Stock Units shall be subject to the
terms and provisions set forth below in this Section 9.

9.2 Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee, to the extent
required by the Committee and in the manner specified by the Committee, has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may, in its discretion, require as a condition to
the issuance of such Shares. If a Grantee shall fail, to the extent required by
the Committee, to execute the Agreement evidencing a Restricted Stock Award, or
any documents which the Committee may, in its discretion, require within the
time period prescribed by the Committee at the time the Award is granted, the
Award shall be null and void. At the discretion of the Committee, Shares issued
in connection with a Restricted Stock Award shall be deposited together with the
stock powers with an escrow agent (which may be the Company) designated by the
Committee. Unless the Committee in its discretion determines otherwise and as
set forth in the Agreement, upon delivery of the Shares to the escrow agent, the
Grantee shall have all of the rights of a stockholder with respect to such
Shares, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares. Participants shall
have no rights as a stockholder with respect to Shares underlying Restricted
Stock Units unless and until such Shares are reflected as issued and outstanding
Shares on the Company’s stock ledger.

9.3 Non-Transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.4, such Shares shall not be sold, transferred or otherwise disposed of
and shall not be pledged or otherwise hypothecated. No Restricted Stock Unit
shall be transferable by the Optionee otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order (within the
meaning of Rule 16a-12 promulgated under the Exchange Act).

9.4 Lapse of Restrictions.

(a) Generally. Restrictions upon Shares of Restricted Stock awarded hereunder
shall lapse, and Restricted Stock Units shall vest, at such time or times and on
such terms and conditions as the Committee may determine in its discretion. The
Agreement evidencing the Award shall set forth any such restrictions.

 

-20-



--------------------------------------------------------------------------------

(b) Effect of Change in Control. Notwithstanding any other provision contained
in this Plan, except as otherwise provided in an Agreement or employment
agreement between the Grantee and the Company, in the event of a Change in
Control, any restrictions with respect to Restricted Stock issued under this
Plan to any Grantee shall lapse and Restricted Stock Units issued under this
Plan to any Grantee shall vest, subject to the provisions of Section 12.2, upon
(i) the termination by the Company, Subsidiary, or Affiliate of the Optionee’s
employment other than for Cause, during the thirteen (13) month period following
the Change in Control (taking into account the deemed termination provisions of
the last paragraph of such definition) or (ii) the termination of the Optionee’s
employment for Good Reason, during the thirteen (13) month period following the
Change in Control (taking into account the deemed termination provisions of the
last paragraph of such definition). Except as otherwise provided in an
employment agreement between the Grantee and the Company, in the event of a
Change in Control, the Committee may, in its discretion, do one or more of the
following: (i) arrange to have the surviving or successor entity assume the
Restricted Stock or Restricted Stock Units or grant replacement Restricted Stock
or Restricted Stock Units with appropriate adjustments in the number and kind of
securities so that the Restricted Stock or Restricted Stock Unit Award or its
replacement either (x) represents the right to receive cash or Shares as may be
payable as a result of a Change in Control with respect to the amount of cash or
Shares receivable upon the lapse of the restrictions on the Restricted Stock or
Restricted Stock Units had such lapse occurred prior to such Change in Control,
or (y) represents the right to the equity securities of the surviving or
successor entity, but only if such equity securities are actively traded on an
established securities market, or (ii) cancel the Restricted Stock or Restricted
Stock Unit Award upon the payment to the Grantees in cash and/or securities of
the surviving or successor entity (but only if such securities are actively
traded on an established securities market), with respect to each Restricted
Stock and Restricted Stock Unit Award to the extent then lapsed (including any
Restricted Stock and Restricted Stock Units as to which the lapse of
restrictions has been accelerated in accordance with this Section 9.4(b)), of an
amount that is equal to the Fair Market Value of the Shares subject to the
Restricted Stock or Restricted Stock Unit Award surrendered at the effective
time of the Change in Control. The Committee may, in its discretion, also
provide for one or more of the foregoing alternatives in any particular
Agreement.

9.5 Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall, in its discretion, determine whether such
dividends are to be reinvested in Shares (which shall be held as additional
Shares of Restricted Stock) or held in cash, or, if such dividends are paid in
Shares, whether the Shares shall be deposited with the Company and subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid. If deferred dividends are
to be held in cash, there may be credited at the end of each year (or portion
thereof) interest on the amount of the account at the beginning of the year at a
rate per annum as the Committee may, in its discretion, determine. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest

 

-21-



--------------------------------------------------------------------------------

accrued thereon) in respect of any Shares of Restricted Stock shall be forfeited
upon the forfeiture of such Shares. Shares underlying Restricted Stock Units
shall be entitled to dividends or dividend equivalents only to the extent and
under the terms provided by the Committee.

9.6 Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock and upon the vesting of Restricted Stock Units, the Committee
shall cause a stock certificate to be promptly delivered to the Grantee with
respect to such Shares, free of the restrictions set forth in this Section 9.
Notwithstanding the foregoing, the Committee may impose such additional
restrictions as it may deem advisable, including, but not limited to,
restrictions related to applicable federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, or any blue sky or state securities laws.

 

10. Performance Awards.

10.1 Performance Units. The Committee may, in its discretion, grant Awards of
Performance Units to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement. Performance Units may be denominated in
Shares or a specified dollar amount and, contingent upon the attainment of
specified Performance Objectives within the Performance Cycle, represent the
right to receive payment as provided in Section 10.3(c) of (i) in the case of
Share-denominated Performance Units, the Fair Market Value of a Share on the
date the Performance Unit was granted, the date the Performance Unit became
vested or any other date specified by the Committee in its discretion, (ii) in
the case of dollar-denominated Performance Units, the specified dollar amount or
(iii) a percentage (which may be more than one hundred percent (100%)) of the
amount described in clause (i) or (ii) depending on the level of Performance
Objective attainment; provided, however, that, the Committee may, in its
discretion, at the time a Performance Unit is granted specify a maximum amount
payable in respect of a vested Performance Unit. Each Agreement shall specify
the number of Performance Units to which it relates, the Performance Objectives
which must be satisfied in order for the Performance Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied.

(a) Vesting and Forfeiture. Subject to Sections 10.3(c) and 10.4, a Grantee
shall become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.

(b) Payment of Awards. Subject to Section 10.3(c), payment to Grantees in
respect of vested Performance Units shall be made as soon as practicable after
the last day of the Performance Cycle to which such Award relates unless the
Agreement evidencing the Award provides for the deferral of payment, in which
event the terms and conditions of the deferral shall be set forth in the
Agreement. Subject to Section 10.4, such payments may be made entirely in Shares
valued at their Fair Market Value, entirely in cash, or in such combination of
Shares and cash as the Committee shall, in its discretion, determine at any time
prior to such payment; provided, however, that if the Committee in its
discretion determines to make such payment entirely or partially in Shares of
Restricted Stock, the Committee must determine the extent to which such payment
will be in Shares of Restricted Stock and the terms of such Restricted Stock at
the time the Award is granted.

 

-22-



--------------------------------------------------------------------------------

10.2 Performance Shares. The Committee may, in its discretion, grant Awards of
Performance Shares to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement. Each Agreement may require that an
appropriate legend be placed on Share certificates. Awards of Performance Shares
shall be subject to the following terms and provisions:

(a) Rights of Grantee. The Committee shall provide at the time an Award of
Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; provided,
however, that no Performance Shares shall be issued until the Grantee has, to
the extent required by the Committee and in the manner specified by the
Committee, executed an Agreement evidencing the Award, the appropriate blank
stock powers and, in the discretion of the Committee, an escrow agreement and
any other documents which the Committee may require as a condition to the
issuance of such Performance Shares. If a Grantee shall fail, to the extent
required by the Committee, to execute the Agreement evidencing an Award of
Performance Shares, the appropriate blank stock powers and, in the discretion of
the Committee, an escrow agreement and any other documents which the Committee
may require within the time period prescribed by the Committee at the time the
Award is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with an Award of Performance Shares shall
be deposited together with the stock powers with an escrow agent (which may be
the Company) designated by the Committee. Except as restricted by the terms of
the Agreement, upon delivery of the Shares to the escrow agent, the Grantee
shall have, in the discretion of the Committee, all of the rights of a
stockholder with respect to such Shares, including the right to vote the Shares
and to receive all dividends or other distributions paid or made with respect to
the Shares.

(b) Non-Transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in
Sections 10.2(c) or 10.4, such Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated, nor
shall they be delivered to the Grantee. The Committee may, in its discretion,
also impose such other restrictions and conditions on the Performance Shares, if
any, as it deems appropriate.

(c) Lapse of Restrictions. Subject to Section 10.3(c) and 10.4, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted.

(d) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on Shares
represented by such Award which have been issued by the Company to the Grantee
shall be (i) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (ii) held by the Company for the account of the Grantee
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Performance Shares) or held in cash or, if such
dividends are paid in Shares, whether the Shares shall be deposited with the
Company and subject to the same restrictions on

 

-23-



--------------------------------------------------------------------------------

transferability and forfeitability as the Performance Shares with respect to
which they were paid. If deferred dividends are to be held in cash, there may be
credited at the end of each year (or portion thereof) interest on the amount of
the account at the beginning of the year at a rate per annum as the Committee
may, in its discretion, determine. Payment of deferred dividends in respect of
Performance Shares (whether held in cash or in additional Performance Shares),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance Shares in respect of which the
deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.

(e) Delivery of Shares. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.

10.3 Performance Objectives.

(a) Establishment. Performance Objectives for Performance Awards may be based on
and expressed in terms of one or more of the following business criteria:
(i) revenue, (ii) net income, (iii) operating income, (iv) earnings, (v) net
earnings, (vi) Share price, (vii) cash flow, (viii) EBITDA, (ix) total
shareholder return, (x) total shareholder return relative to peers,
(xi) financial returns (including, without limitation, return on assets, return
on equity and return on investment), (xii) cost reduction targets,
(xiii) customer satisfaction, (xiv) customer growth, (xv) employee satisfaction,
(xvi) pre-tax profits, (xvii) net earnings, or (xiii) any combination of the
foregoing. Performance Objectives (and underlying business criteria, as
applicable) may be in respect of: (i) the performance of the Company, (ii) the
performance of any of its Subsidiaries, (iii) the performance of any of its
Divisions, (iv) a per Share basis, (v) a per subscriber basis, or (vi) any
combination of the foregoing. Performance Objectives may be absolute or relative
(to prior performance of the Company or to the performance of one or more other
entities or external indices) and may be expressed in terms of a progression
within a specified range. The formula for determining Performance Objectives may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary, unusual or nonrecurring gains and
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, core process redesigns, structural changes/outsourcing, and
foreign exchange impacts. The Performance Objectives with respect to a
Performance Cycle shall be established in writing by the Committee by the
earlier of (x) the date on which a quarter of the Performance Cycle has elapsed
or (y) the date which is ninety (90) days after the commencement of the
Performance Cycle, and in any event while the performance relating to the
Performance Objectives remain substantially uncertain.

(b) Effect of Certain Events. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Code Section 162(m) and the regulations thereunder without adversely affecting
the treatment of the Performance Award as Performance-Based Compensation, the
Committee may, in its discretion, provide for the manner in which performance
will be measured against the Performance Objectives (or may adjust the
Performance Objectives) to reflect the impact of specified corporate
transactions, accounting or tax law changes and other extraordinary or
nonrecurring events.

 

-24-



--------------------------------------------------------------------------------

(c) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Code Section 162(m), the Committee shall certify in writing that the
applicable Performance Objectives have been satisfied to the extent necessary
for such Award to qualify as Performance Based Compensation.

10.4 Effect of Change in Control. In the event of a Change in Control, unless
otherwise determined by the Committee in its discretion and set forth in the
Agreement evidencing the Award or in an employment agreement between the Grantee
and the Company, and subject to the provisions of Section 12.2, upon (i) the
termination by the Company, Subsidiary, or Affiliate of the Optionee’s
employment other than for Cause, during the thirteen (13) month period following
the Change in Control (taking into account the deemed termination provisions of
the last paragraph of such definition) or (ii) the termination of the Optionee’s
employment for Good Reason, during the thirteen (13) month period following the
Change in Control (taking into account the deemed termination provisions of the
last paragraph of such definition).

(a) With respect to Performance Units, the Grantee shall (i) become vested in
all outstanding Performance Units as if all Performance Objectives had been
satisfied at the maximum level and (ii) be entitled to receive in respect of all
Performance Units which become vested as a result of a Change in Control a cash
payment within ten (10) days after termination of employment.

(b) With respect to Performance Shares, all restrictions shall lapse immediately
on all outstanding Performance Shares as if all Performance Objectives had been
satisfied at the maximum level.

(c) The Agreements evidencing Performance Shares and Performance Units shall
provide for the treatment of such Awards (or portions thereof), if any, which do
not become vested as the result of a Change in Control, including, but not
limited to, provisions for the adjustment of applicable Performance Objectives.

(d) Notwithstanding the above, except as otherwise provided in an Agreement or
employment agreement between the Grantee and the Company, the Committee may, in
its discretion, do one or more of the following: (i) arrange to have the
surviving or successor entity assume the Performance Units or Performance Shares
or grant replacement Performance Units or Performance Shares, as applicable,
with appropriate adjustments so that such Awards or their replacements either
(x) represent the right to receive cash or Shares as may be payable as a result
of a Change in Control with respect to the amount of cash or Shares receivable
upon the vesting of the Performance Units or Performance Shares had such vesting
occurred in full prior to such Change in Control, or (y) represent the right to
receive equity securities of the surviving or successor entity, but only if such
equity securities are actively traded on an established securities market, or
(ii) cancel the Performance Units or Performance Shares upon the payment to the
Grantees in cash with respect to each such Award to the extent then otherwise
payable in cash and/or securities of the surviving or successor entity (but only
if such securities are actively traded on an established securities market) or
in Shares (including any Awards as to which

 

-25-



--------------------------------------------------------------------------------

vesting or lapse of restrictions has taken place in accordance with (a) and
(b) of this Section 10), of an amount, with respect to Performance Units, that
is equal to the amount of cash payable as if all Performance Objectives had been
satisfied at the maximum level, and, with respect to Performance Shares, that is
equal to the Fair Market Value of the Shares payable as if all Performance
Objectives had been satisfied at the maximum level.

10.5 Non-Transferability. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

 

11. Other Share Based Awards.

11.1 Share Awards. The Committee may, in its discretion, grant a Share Award to
any Eligible Individual on such terms and conditions as the Committee may
determine in its sole discretion. Share Awards may be made as additional
compensation for services rendered by the Eligible Individual or may be in lieu
of cash or other compensation to which the Eligible Individual is entitled from
the Company.

11.2 Phantom Stock Awards.

(a) Grant. The Committee may, in its discretion, grant shares of Phantom Stock
to any Eligible Individual. Such Phantom Stock shall be subject to the terms and
conditions established by the Committee in its discretion and set forth in the
applicable Agreement.

(b) Payment of Awards. Upon the vesting of a Phantom Stock Award, the Grantee
shall be entitled to receive a cash payment in respect of each share of Phantom
Stock which shall be equal to the Fair Market Value of a Share as of the date
the Phantom Stock Award was granted, or such other date as determined by the
Committee in its discretion at the time the Phantom Stock Award was granted. The
Committee may, in its discretion, at the time a Phantom Stock Award is granted,
provide a limitation on the amount payable in respect of each share of Phantom
Stock. In lieu of a cash payment, the Committee may, in its discretion, settle
Phantom Stock Awards with Shares having a Fair Market Value equal to the cash
payment to which the Grantee has become entitled.

 

12. Effect of a Termination of Employment.

12.1 The Agreement evidencing the grant of each Option and each Award shall set
forth the terms and conditions applicable to such Option or Award upon a
termination or change in the status of the employment of the Optionee or Grantee
by the Company, a Subsidiary or a Division (including a termination or change by
reason of the sale of a Subsidiary or a Division), which shall be as the
Committee may, in its discretion, determine at the time the Option or Award is
granted or thereafter. In addition, such terms and conditions may be set forth
in an employment agreement between the Eligible Individual and the Company.

 

-26-



--------------------------------------------------------------------------------

12.2 Excise Tax Limitation.

(a) Notwithstanding anything contained in this Plan to the contrary, except as
otherwise provided in an employment agreement between the Eligible Individual
and the Company, to the extent that any payment, distribution or acceleration of
vesting to or for the benefit of the Optionee or Grantee by the Company (within
the meaning of Code Section 280G and the regulations thereunder), whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the “Total Payments”) is or will be subject to the excise tax imposed
under Code Section 4999 (the “Excise Tax”), then the Total Payments shall be
reduced (but not below zero) if and to the extent that a reduction in the Total
Payments would result in the Optionee or Grantee retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if the Optionee or Grantee received the entire amount
of such Total Payments. Unless the Optionee or Grantee shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Total Payments, by first
reducing or eliminating the portion of the Total Payments which are payable in
cash and then by reducing or eliminating non-cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as hereinafter defined). Any notice
given by the Optionee or Grantee pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s rights and entitlements to any benefits or
compensation.

(b) The determination of whether the Total Payments shall be reduced as provided
in Section 12.2(a) and the amount of such reduction shall be made at the
Company’s expense by an accounting firm selected by the Optionee or Grantee from
among the four largest accounting firms in the United States or at the
Optionee’s or Grantee’s expense by an attorney selected by the Optionee or
Grantee. Such accounting firm or attorney (the “Determining Party”) shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Optionee or
Grantee within ten (10) days of the termination of Optionee’s or Grantee’s
employment. If the Determining Party determines that no Excise Tax is payable by
the Optionee or Grantee with respect to the Total Payments, it shall furnish the
Optionee or Grantee with an opinion reasonably acceptable to the Optionee or
Grantee that no Excise Tax will be imposed with respect to any such payments
and, absent manifest error, such Determination shall be binding, final and
conclusive upon the Company and the Optionee or Grantee. If the Determining
Party determines that an Excise Tax would be payable, the Company shall have the
right to accept the Determination of the Determining Party as to the extent of
the reduction, if any, pursuant to Section 12.2(a), or to have such
Determination reviewed by an accounting firm selected by the Company, at the
Company’s expense. If the Company’s accounting firm and the Determining Party do
not agree, a third accounting firm shall be jointly chosen by the Determining
Party and the Company, at the Company’s expense, in which case the determination
of such third accounting firm shall be binding, final and conclusive upon the
Company and the Optionee or Grantee.

 

13. Adjustment Upon Changes in Capitalization.

(a) In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate proportional adjustments to (i) the maximum number and

 

-27-



--------------------------------------------------------------------------------

class of Shares or other stock or securities with respect to which Options or
Awards may be granted under the Plan, (ii) the maximum number and class of
Shares or other stock or securities with respect to which Options or Awards may
be granted to any Eligible Individual in any one calendar year period, (iii) the
number and class of Shares or other stock or securities or other property
(including cash) which are subject to outstanding Options or Awards granted
under the Plan and the exercise price therefor, if applicable, (iv) for Stock
Appreciation Rights unrelated to an Option, the Fair Market Value of a Share on
the date the Stock Appreciation Right was granted, and (v) the Performance
Objectives.

(b) Any such adjustment in the Shares or other stock or securities subject to
outstanding Options or Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Options or Awards as Performance-Based Compensation.

(c) Any adjustment pursuant to this Section 13 in respect of Options or Stock
Appreciation Rights that are Non-409A Awards shall be made only to the extent
consistent with Treasury Regulation Section 1.409A-1(b)(5)(v) or a successor
provision.

(d) If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to, or an Optionee shall be entitled to exercise an Option with respect
to, new, additional or different shares of stock or securities of the Company or
any other corporation, such new, additional or different shares shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

 

14. Effect of Certain Transactions.

Subject to Sections 6.4, 7.7, 9.4(b), and 10.4 or as otherwise provided in an
Agreement or employment agreement between the Eligible Individual and the
Company, in the event of (a) the liquidation or dissolution of the Company or
(b) a merger or consolidation of the Company (a “Transaction”) that does not
constitute a Change in Control, the Plan and each Option and Award issued
hereunder shall continue in effect in accordance with their respective terms,
except that the Committee may, in its discretion, do one or more of the
following: (i) shorten the period during which Options and Awards are
exercisable (provided they remain exercisable for at least thirty (30) days
after the date on which notice of such shortening is given to the Optionees or
Grantees); (ii) accelerate the vesting schedule or the lapse of any restrictions
with respect to Options and Awards, (iii) arrange to have the surviving or
successor entity assume the Options and Awards or grant replacement Options and
Awards with appropriate adjustments in the exercise prices, and adjustments in
the number and kind of securities issuable upon exercise or lapse of
restrictions or adjustments so that the Options and Awards or their replacements
represent the right to purchase or receive the stock, securities or other
property (including cash) as may be issuable or payable as a result of such
Transaction with respect to or in exchange for the number of Shares purchasable
and receivable upon the exercise of the Options and Awards had such exercise
occurred in full prior to the Transaction, or (iv) with the prior written
consent of the Optionee or Grantee (unless otherwise stated in the Agreement),
cancel the Options and Awards upon the payment to the Grantees in cash (A) with
respect to each Option and Award to the extent exercisable for or payable in
Shares, of an amount that is equal to the Fair Market

 

-28-



--------------------------------------------------------------------------------

Value of the Shares subject to the Award or portion thereof over the aggregate
exercise price for such Shares under the Award or portion thereof surrendered at
the effective time of the Transaction, or (B) with respect to each Award to the
extent not exercisable for or payable in Shares, of an amount that is equal to
the cash value of the Award or portion thereof surrendered at the effective time
of the Transaction. The Committee may, in its discretion, also provide for one
or more of the following alternatives in any particular Agreement. The treatment
of any Option or Award as provided in this Section 14 shall be conclusively
presumed to be appropriate for purposes of Section 10.

 

15. Interpretation.

Following the required registration of any equity security of the Company
pursuant to Section 12 of the Exchange Act:

(a) The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and the Committee shall interpret and administer the provisions of
the Plan or any Agreement in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

(b) Unless otherwise expressly stated in the relevant Agreement, each Option,
Stock Appreciation Right and Performance Award granted under the Plan is
intended to be Performance-Based Compensation. The Committee shall not be
entitled to exercise any discretion otherwise authorized hereunder with respect
to such Options or Awards if the ability to exercise such discretion or the
exercise of such discretion itself would cause the compensation attributable to
such Options or Awards to fail to qualify as Performance-Based Compensation.

 

16. Successors; Binding Agreement.

This Plan shall be binding upon and shall inure to the benefit of the Company,
its Successors and Assigns, and the Company shall require any Successors and
Assigns to expressly assume and agree to comply with the terms of the Plan in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

 

17. Termination and Amendment of the Plan or Modification of Options and Awards.

17.1 Plan Amendment or Termination. The Plan shall terminate as of the tenth
(10th) anniversary of the date of its adoption by the Board and no Option or
Award may be granted thereafter. The Board may sooner terminate the Plan and the
Board may at any time and from time to time amend, modify or suspend the Plan;
provided, however, that:

(a) no such amendment, modification, suspension or termination shall impair or
adversely alter in any material respect any Options or Awards theretofore
granted under the Plan, except with the consent of the Optionee or Grantee, nor
shall any amendment, modification, suspension or termination deprive any
Optionee or Grantee of any Shares which he or she may have acquired through or
as a result of the Plan; and

 

-29-



--------------------------------------------------------------------------------

(b) to the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the stockholders
of the Company in accordance with applicable law, regulation or exchange
requirement.

17.2 Modification of Options and Awards. Subject to the provisions of the Plan,
no modification of an Option or Award shall adversely alter or impair in any
material respect any of the Participant’s rights or the Company’s obligations
under the Option or Award without the consent of the Optionee or Grantee, as the
case may be.

 

18. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

19. Regulations and Other Approvals; Governing Law; Jury Trial Waiver.

19.1 Except as to matters of federal law, the Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Delaware without giving effect to conflicts of laws principles
thereof.

19.2 Unless otherwise specified in an applicable Agreement, any suit, action or
proceeding with respect to this Plan or any Award Agreement, or any judgment
entered by any court of competent jurisdiction in respect of any thereof, shall
be brought in any Court in St. Louis County, Missouri, and the Company and each
Participant shall submit to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment. The Company and each
Participant shall irrevocably waive any objections which he, she or it may have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Plan or any Award Agreement brought in any Court in St. Louis
County, Missouri, and shall further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum. The Company and each Participant shall waive any right he,
she or it may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Plan or any Award Agreement or
any course of conduct, course of dealing, verbal or written statement or action
of any party to any Award Agreement or relating to this Plan in any way.

19.3 The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee in its
discretion.

19.4 The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority.

 

-30-



--------------------------------------------------------------------------------

19.5 Each Option and Award is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee in its discretion.

19.6 Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may, in its discretion, require any individual
receiving Shares pursuant to an Option or Award granted under the Plan, as a
condition precedent to receipt of such Shares, to represent and warrant to the
Company in writing that the Shares acquired by such individual are acquired
without a view to any distribution thereof and will not be sold or transferred
other than pursuant to an effective registration thereof under said Act or
pursuant to an exemption applicable under the Securities Act or the rules and
regulations promulgated thereunder. The certificates evidencing any of such
Shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.

 

20. Miscellaneous.

20.1 Multiple Agreements. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may, in its discretion, also grant more than one
Option or Award to a given Eligible Individual during the term of the Plan,
either in addition to, or in substitution for, one or more Options or Awards
previously granted to that Eligible Individual.

20.2 Withholding of Taxes.

(a) At such times as an Optionee or Grantee recognizes taxable income in
connection with the receipt of Shares or cash hereunder (a “Taxable Event”), the
Optionee or Grantee shall pay to the Company an amount equal to the federal,
state and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”) prior to the issuance, or release from escrow, of such Shares or the
payment of such cash. The Company shall have the right to deduct from any
payment of cash to an Optionee or Grantee an amount equal to the Withholding
Taxes in satisfaction of the obligation to pay Withholding Taxes. In
satisfaction of the obligation to pay Withholding Taxes to the Company, the
Optionee or Grantee may make a written election (the “Tax Election”), which may
be accepted or rejected in the discretion of the Committee, to have withheld a
portion of the Shares then issuable to him or her having an aggregate Fair
Market Value equal to the Withholding Taxes. Notwithstanding the foregoing, the
Committee may, in its discretion, provide that an Optionee or Grantee shall not
be entitled to exercise or receive an Award, as applicable, for which cash has
not been provided by the Optionee or Grantee with respect to the Withholding
Taxes applicable to such Award.

 

-31-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if Options have been transferred pursuant to
the provisions of Section 6.1 the Optionee shall provide the Company with funds
sufficient to pay such tax withholding when such withholding is due.
Furthermore, if such Optionee does not satisfy the applicable tax withholding
obligation, the transferee may provide the funds sufficient to enable the
Company to pay the tax withholding. However, if Options have been transferred,
the Company shall have no right to retain or sell without notice, or to demand
surrender from the transferee of, Shares in order to pay such tax withholding.

(c) Required Consent to and Notification of Code Section 83(b) Election. No
election under Code Section 83(b) (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten
(10) days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.

(d) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of Shares
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten (10) days thereof.

20.3 Effective Date. The effective date of this Plan shall be as determined by
the Board in its discretion, subject only to the approval by the affirmative
vote of the holders of a majority of the securities of the Company (i) pursuant
to a written consent or (ii) present, or represented, and entitled to vote at a
meeting of stockholders duly held, in either case in accordance with the
applicable laws of the State of Delaware within twelve (12) months of the
adoption of the Plan by the Board. If any Awards are granted under the Plan
before the date of such shareholder approval, such Awards automatically shall be
granted subject to such approval.

20.4 Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to “covered employees” (within the meaning of Code
Section 162(m)) and other Awards designated as awards of Performance-Based
Compensation are intended to constitute qualified “performance-based
compensation” within the meaning of Code Section 162(m) and the regulations
thereunder. Accordingly, the terms of Sections 4.1, 5.2, 7 and 10 shall be
interpreted in a manner consistent with Code Section 162(m) and the regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Participant will be in a covered
employee with respect to a fiscal year that has not yet been completed, the term
covered employee as used herein shall mean only a person designated by the
Committee as likely to be a covered employee with respect to a specified fiscal
year. If any provision of the Plan or any Agreement relating to an Award

 

-32-



--------------------------------------------------------------------------------

that is designated as intended to comply with Code Section 162(m) does not
comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements, and no provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person discretion to increase the amount of compensation otherwise
payable in connection with any such Award upon attainment of the applicable
performance objectives.

20.5 Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
For purposes of this Plan, references to an Option or Award term or event
(including any authority or right of the Company or a Participant) being
“permitted” under Code Section 409A mean, for a 409A Award, that the term or
event will not cause the Participant to be liable for payment of interest or a
tax penalty under Code Section 409A and, for a Non-409A Award, that the term or
event will not cause the Award to be treated as subject to Code Section 490A.
Other provisions of the Plan notwithstanding, the terms of any 409A Award and
any Non-409A Award, including any authority of the Company and rights of the
Participant with respect to the Award, shall be limited to those terms permitted
under Code Section 409A, and any terms not permitted under Code Section 409A
shall be automatically modified and limited to the extent necessary to conform
with Code Section 409A. For this purpose, other provisions of the Plan
notwithstanding, the Company shall have no authority to accelerate distributions
relating to 409A Awards in excess of authority permitted under Code
Section 409A, and any distribution subject to Code
Section 409A(a)(2)(A)(i)(separation from service) to a “specified employee” as
defined under Code Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Code Section 409A(a)(2)(B)(i). The Company shall
have no liability to a Participant, or any other party, if an Award that is
intended to be exempt from, or compliant with, Code Section 409A is not so
exempt or compliant or for any action taken by the Committee or the Company and,
in the event that any amount or benefit under the Plan becomes subject to
penalties under Section 409A, responsibility for payment of such penalties shall
rest solely with the affected Participant(s) and not with the Company.

20.6 Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
is limited to the extent necessary to ensure that any Option or other Award of a
type that the Committee has intended to be subject to fixed accounting with a
measurement date at the date of grant or the date performance conditions are
satisfied under FAS 123(R) shall not become subject to “variable” accounting
solely due to the existence of such authority.

20.7 Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 20.7 in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.

 

-33-



--------------------------------------------------------------------------------

20.8 Payments in the Event of Forfeitures; Fractional Shares. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.

20.9 Right of Setoff. The Company or any Subsidiary or Affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a Subsidiary or Affiliate may owe to the Participant from time to
time (including amounts payable in connection with any Award that are owed as
wages, fringe benefits, or other compensation owed to the Participant), such
amounts as may be owed by the Participant to the Company, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff; provided, however,
that no such setoff may be made if such setoff would result in the imposition of
penalties under Code Section 409A. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 20.9.

20.10 Unfunded Status of Awards; Creation of Trusts. To the extent that any
Award is deferred compensation, the Plan is intended to constitute an “unfunded”
plan for deferred compensation with respect to such Award. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Agreement shall give any
Participant the right to any specific assets or securities of the Company or any
Subsidiary or Affiliate.

20.11 Conditions and Restrictions Upon Securities Subject to Awards. Each
Participant to whom an Award is made under the Plan shall (i) enter into an
Agreement with the Company that shall contain such provisions consistent with
the provisions of the Plan, as may be approved by the Committee and (ii) to the
extent the Award is made at a time prior to the date Shares are not listed for
trading on an established securities exchange, enter into a “Stockholder’s
Agreement” that is substantially similar in all material respect to any
stockholder’s agreement entered into by any other employee of the Company or its
Subsidiaries in connection with the Award of any equity-based compensation. The
Committee may provide that the Shares issued upon exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the Shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (i) restrictions under an insider trading
policy or pursuant to applicable law, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant

 

-34-



--------------------------------------------------------------------------------

and holders of other Company equity compensation arrangements,
(iii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers and (iv) provisions requiring Shares to be sold on the open
market or to the Company in order to satisfy tax withholding or other
obligations.

20.12 Compliance with Laws and Regulations. This Plan, the grant, issuance,
vesting, exercise and settlement of Options and Awards thereunder, and the
obligation of the Company to sell, issue or deliver Shares under such Options
and Awards, shall be subject to all applicable foreign, federal, state and local
laws, rules and regulations, stock exchange rules and regulations, and to such
approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Company is unable to or the Committee
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Company and its
Affiliates shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained. No Option shall be exercisable and no Shares shall be issued
and/or transferable under any Option or Award unless a registration statement
with respect to the Shares underlying such Option or Award is effective and
current or the Company has determined that such registration is unnecessary.
References in this Plan to a particular law, rule or regulation shall be deemed
to include all subsequent amendments, modifications and interpretations as well
as any successor provision thereto.

20.13 Deferral of Gains. The Committee may, in an Agreement or otherwise,
provide for the deferred delivery of Shares upon settlement, vesting or other
events with respect to an Award (other than an Option or Stock Appreciation
Right). Notwithstanding anything herein to the contrary, in no event will any
deferral of the delivery of Shares or any other payment with respect to any
Award be allowed if the Committee determines, in its sole discretion, that the
deferral would result in the imposition of the additional tax under Code
Section 409A(a)(1)(B).

20.14 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, for any reason and with or without cause.

20.15 Participation. No person shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award. The Committee’s determination under the Plan (including, without
limitation, determination of the Eligible Employees who shall be granted Awards,
the form, amount and timing of such Awards, the terms and provisions of Awards
and the Agreements and the establishment of Performance Objectives) need not be
uniform and may be made by it selectively among Eligible Employees who receive
or are eligible to receive Awards under the Plan, ether or not such Eligible
Employees are similarly situated.

20.16 No Rights as Stockholder. No Participant (nor any beneficiary) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable

 

-35-



--------------------------------------------------------------------------------

pursuant to an Award (or exercise thereof), unless and until certificates
representing such Shares shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(or beneficiary).

20.17 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

20.18 Severability. In the event any provision of the Plan or of any Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or the Award
Agreement, and the Plan and/or the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

20.19 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

20.20 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

20.21 Costs. The Company shall bear all expenses associated with administering
this Plan, including expenses of issuing Shares pursuant to any Awards
hereunder.

[End of Document]

 

-36-